Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG (“SS BW and multiplexing” herein R1-1700883) in view of Ericsson (“Basic access configuration acquisition principles for NR” herein R2-168298) and YU et al. (US 20180220395).

Regarding claims 7, 9, R1-1700883 teaches a terminal (page 2, chapter 2: “SS block index indication”: UE) comprising: 
a receiver configured to receive, from a base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); 
wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block index indication information…SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH); and
wherein the system information includes 2 lower bits of a system frame number (page 2, section 2, LSB of the system frame number (2bits)).
However, R1-1700883 does not teach a processor configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access.
But, R2-168298 in a similar or same field of endeavor teaches a processor configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).


The motivation would have been to synchronize and prevent collision. 
However, R1-1700883 does not teach wherein the system information includes 3 bits.
But, YU et al. (US 20180220395) in a similar or same field of endeavor teaches wherein the system information includes 3 bits of a system frame number (par. 146, A system frame number (SFN) has three bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YU in the system of R1-1700883 and R2-168298 to extend the SFN to 3 bits.
The motivation would have been to increase presentation or counting. 



Regarding claims 8, 10, R1-1700883 teaches a base station comprising: 
a transmitter configured to transmit, to a terminal, information indicating a transmission period for a block containing a synchronization signal and system information (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); a processor configured to transmit the block to the terminal based on the transmission period (p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH); and 
wherein the system information includes 2 lower bits of a system frame number (page 2, section 2, LSB of the system frame number (2bits)).
However, R1-1700883 does not teach perform random access with the terminal using information to perform random access included in the system information contained in the block.
But, R2-168298 in a similar or same field of endeavor teaches perform random access with the terminal using information to perform random access included in the system information contained in the block (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).


The motivation would have been to synchronize and prevent collision. 
However, R1-1700883 does not teach wherein the system information includes 3 bits.
But, YU et al. (US 20180220395) in a similar or same field of endeavor teaches wherein the system information includes 3 bits of a system frame number (par. 146, A system frame number (SFN) has three bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YU in the system of R1-1700883 and R2-168298 to extend the SFN to 3 bits.
The motivation would have been to increase presentation or counting. 


Regarding claim 11, R1-1700883 teaches a wireless communication system comprising: a terminal (section 2, 4, UE); and a base station (section 2, 4, RAN network side, implicit base station), wherein the terminal (section 2, 4, UE) includes: 
a receiving unit configured to receive, from the base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
the base station (section 2, 4, RAN network side, implicit base station) includes: 
a transmission unit configured to transmit, to the terminal, information indicating a transmission period for a block containing a synchronization signal and system information (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and a communication unit configured to transmit the block to the terminal with the transmission period (p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block), wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH); and
wherein the system information includes 2 lower bits of a system frame number (page 2, section 2, LSB of the system frame number (2bits)).
However, R1-1700883 does not teach a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access; and perform random access with the terminal using the information to perform random access;
But, R2-168298 in a similar or same field of endeavor teaches a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH); and perform random access with the terminal using the information to perform random access  (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 
However, R1-1700883 does not teach wherein the system information includes 3 bits.
(par. 146, A system frame number (SFN) has three bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YU in the system of R1-1700883 and R2-168298 to extend the SFN to 3 bits.
The motivation would have been to increase presentation or counting. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        01/15/2022